Citation Nr: 0202042
Decision Date: 02/08/02	Archive Date: 03/15/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  95-07 289	)	DATE FEB 08, 2002
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disorder with chondromalacia patella and a lateral meniscus tear.


REPRESENTATION

Appellant represented by:	Theresa A. Capistrant, Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to November 1985.  Further, the record reflects that he had additional service in the National Guard, which included a period of active duty for training (ACDUTRA) from March 20, 1993, to April 3, 1993.

This matter is before the Board of Veterans Appeals (Board) from a November 1994 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the claim.

This case was previously before the Board in August 1998 and September 1999.  In August 1998, the Board found that the claim was well grounded, and remanded for the RO to consider the merits of the underlying claim pursuant to Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Thereafter, the Board denied the claim in the September 1999 decision.  The veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By a February 2001 Order, the Court vacated the decision and remanded for consideration of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  

As an additional matter, it was asserted in documents submitted before the Court that the Board failed to adjudicate the veterans claim of service connection for a left knee disorder even though it was clearly raised on appeal.  With respect to this assertion, it is noted that the November 1994 rating decision, for which the veteran perfected an appeal to the Board, did not adjudicate the issue of entitlement to service connection for a left knee disorder.  Further, the record reflects that the RO has denied service connection for a left knee disorder by rating decisions issued in January 1998, December 1998, and May 1999.  However, a review of the documents on file does not show that the veteran ever submitted a timely Notice of Disagreement with respect to any of these decisions.  Consequently, this issue is not on appeal, and the Board has no jurisdiction to address it.  See 38 C.F.R. §§ 20.200, 20.201, 20.302.





FINDINGS OF FACT

1.  All reasonable development necessary for the disposition of the veterans claim has been completed.

2.  The preponderance of the evidence is against the finding that the veterans current right knee disorder was incurred in or aggravated by active service, to include any period of ACDUTRA.


CONCLUSION OF LAW

A right knee disorder with chondromalacia patella and a lateral meniscus tear was not incurred or aggravated during active service, to include any period of ACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1111, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.6, 3.303 (2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4).

As indicated above, there has been a significant change in the law during the pendency of this appeal.  On November 9, 2000, the VCAA became law.  VA has also revised the provisions of 38 C.F.R. § 3.159 effective November 9, 2000, in view of the new statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  This law redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  This law also eliminated the concept of a well-grounded claim and superseded the decision of the Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held that VA could not assist in the development of a claim that was not well grounded.  This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

For the reasons stated below, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled, to include the implementing regulatory provisions of 38 C.F.R. § 3.159, and that no additional assistance to the veteran is required based on the facts of the instant case.


Background.  The veteran contends that he has residuals of a right knee injury incurred during a period of ACDUTRA in March 1993.  The evidence on file confirms that he was on ACDUTRA from March 20, 1993 to April 3, 1993.  Further, the service medical records pertaining to that period of service show that he had multiple joint complaints, including bilateral knee pain and swelling.  He was also noted to have a skin rash.  Nevertheless, there is no indication of trauma to the knee during the period of time in question.  Moreover, the records from this period show that he was assessed with Henoch-Schonlein purpura.  Subsequent records note continued complaints of bilateral knee pain/persistent arthralgia.  However, there was no diagnosis of chondromalacia patella and/or a lateral meniscus tear.  In fact, the records note that knee and ankle films conducted in June 1993 were within normal limits.

Various private and VA medical records are also on file, dated from 1993 to 1998, to include VA medical examination reports.  Among other things, these records show treatment on various occasions for right knee problems.

The veteran underwent a VA joints examination in October 1994.  At this examination, the veteran reported that he first noticed pain in his right knee when he was in the National Guard in March 1993.  He reported that this knee pain was followed by a rash, pain in both knees, and swelling in his lower extremities.  He indicated that he began taking Prednisone and that most of his joint pain had left, besides the right knee pain, which he still noticed.  Further, he described his right knee as occasionally popping and cracking; and that it would sometimes lock and swell.  However, as far as he knew, he had never injured that knee.

Following examination of the veterans right knee, the examiner diagnosed [k]nee pain ever since the National Guard in 3-93."  Also, the examiner believed that the veteran had mild patellofemoral syndrome with possible mild chondromalacia and also possible lateral meniscal tear of the right knee.  The examiner further believed that most of the veterans symptoms were due to the lateral meniscal tear.  Finally, the examiner opined that "since [the veteran's] symptoms have been present in the right knee ever since the National Guard camp, I would assume this was injured at that time."

In September 1997, the veteran underwent a right knee arthroscopy and lateral release.  Post-operative diagnosis was chondromalacia patelli.

In October 1998, the veteran underwent a new VA joints examination of his right knee.  The examiner noted that the veterans service military records and claims folder had been reviewed in conjunction with this examination.  At this examination, the veteran recounted the circumstances of the March 1993 incident in which he was hospitalized for a rash and swelling of the knees, ankles, and feet.  He also described the subsequent pain he felt in his joints, including the knees.  It was noted that the working diagnosis at that time was skin rash due to Henoch-Schonlein purpura versus drug rash, with a secondary diagnosis of acute arthritis of the ankles and knees.  The examiner summarized the veteran's service medical records, and noted, in part, that there was no documentation that the veteran had sustained a traumatic injury to either knee joint or patella during military service.  Further, the examiner summarized the veteran's post-service medical records, including the fact that the veteran took anti-inflammatory drugs took after the rash and had right knee surgery in September 1997.  The veterans current complaints of knee pain were also noted.

Following examination of the veterans right knee, the examiner diagnosed chondromalacia patella, bilateral knee, moderately severe, now status post arthroscopy with arthroplasty.  The examiner also opined that this condition was not related to the veteran's other diagnoses, including Henoch-Schonlein purpura, which manifested itself with joint pain.  Moreover, the examiner made the following comments:

This examiner is unable to document any damage or tear to the lateral meniscus of the right knee.  This examiner was unable to identify any traumatic event documented during military service to either knee.  Furthermore, this examiner finds no association between this veteran's development of chondromalacia patella and the inflammatory process during March 1993.  More specifically, the patellofemoral joint cartilage has no blood flow.  Therefore, with a serum sickness-like reaction, the only possible inflammation would not be in cartilage but would be in synovial tissue that has adequate arterial capillary and venial flow.  Current chondromalacia patella especially with this veteran's genu recurvatum in anatomic position of both knees with large Q angles bilaterally is believed unrelated.

In the September 1999 decision, the Board denied the veterans claim of service connection for a right knee disorder, finding that preponderance of the evidence was against the claim.  The Board noted the two different conclusions reached by the October 1994 and the October 1998 VA examiners, and determined that the October 1998 opinion was more persuasive.  In making this determination, the Board noted that the October 1994 examiners opinion appeared to have been based solely on the veteran's report of his own history, and not based on documented findings, and that the opinion contained a degree of uncertainty due to the use of the word assume.  Moreover, unlike the October 1998 examiner, there was no indication that the October 1994 examiner had reviewed the veterans service medical records.  

As noted above, the veteran appealed the Board decision to the Court, which vacated the decision, and remanded it for consideration of the VCAA.  The Board subsequently sent correspondence to the veterans attorney, informing her that she could present additional argument or evidence in support of the claim.  In an October 2001 statement, the attorney requested that the Board take whatever steps were necessary to expedite this matter and avoid further delay for the veteran.  The attorney also requested that the Board keep her advised how it intended to proceed with this matter, and what additional information she could provide to keep this matter moving along toward an immediate resolution.  Further, she indicated that the veteran was ready to participate in a new examination if it would help expedite resolution of this case.

The Board also notes that in documents previously submitted to the Court, it was contended that the Board exceeded its authority, per 38 C.F.R. § 3.304(c), by ordering the second VA medical examination.  It was further contended that another examination should have been conducted to resolve the conflicting medical opinions between the October 1994 and the October 1998 VA examiners.  Moreover, it was contended that the Board did not consider chronicity and continuity of symptomatology. 
Analysis.  In the instant case, the Board finds that VAs duties under the VCAA, to include the implementing regulatory provisions of 38 C.F.R. § 3.159, have been fulfilled.  The record reflects that the veteran was advised of the evidence necessary to substantiate his claim by the Statement of the Case and the various Supplemental Statements of the Case.  Moreover, it was determined in August 1998 that the veterans claim was well grounded, and, as such, VA had a duty to assist.  Additionally, the veteran underwent two VA medical examinations in conjunction with this claim.  Further, the veteran has not identified any pertinent evidence that is not of record.  Thus, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled, and that no additional assistance to the veteran is required based on the facts of the instant case.

The Board further finds that the preponderance of the evidence is against the finding that the veterans current right knee disorder was incurred in or aggravated by active service, to include any period of ACDUTRA.  In making this determination, the Board is cognizant of the fact that the veteran has indicated that he has had continuous knee problems since his March 1993 period of ACDUTRA, as well as the chronicity and continuity provisions of 38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488 (1997).  Nevertheless, for the reasons stated below, the Board concludes that the preponderance of the medical evidence does not support a grant of service connection based upon the facts of the instant case.  

As previously noted, the October 1994 and October 1998 VA examiners proffered different opinions as to whether the veterans current right knee disorder was causally related to service.  However, as stated in the September 1999 decision, the record does not show that the October 1994 VA examiner actually reviewed the veterans service medical records at the time of the examination, and it appears that his opinion was based solely upon the veterans reported history.  Moreover, the examiners opinion was essentially that, based upon the veterans reported continuity of symptomatology since his National Guard service in March 1993, he would assume, that the veteran was injured at that time.  However, the service medical records do not show any such injury.  In fact, the veteran himself stated at the October 1994 examination that he did not recall having injured his knee.  As there is no evidence of record to support a history of an in-service right knee injury, the October 1994 VA examiners opinion appears to have little or no probative value.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); see also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (citing Black v. Brown, 5 Vet. App. 177 (1993) (medical evidence was inadequate where medical opinions were general conclusions based on history furnished by appellant and on unsupported clinical evidence)).  Moreover, as noted in the September 1999 decision, the October 1994 examiners opinion is somewhat speculative due to the examiners use of the term assume.  The Court has indicated that purely speculative medical opinions do not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim"); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative); but cf. Hicks v. West, 12 Vet. App. 86, 90 (1998) (The Court acknowledged that word parsing in other medical nexus cases may have created an unclear picture for ascertaining what constitutes sufficient evidence to satisfy the medical nexus requirement.); Bloom v. West, 12 Vet. App. 185 (1999) (The truth of the matter is that no template is possible that will apply to the almost infinite number of fact situations that can arise.  What is speculative in one context might be less so in another.).  

Even according the 1994 opinion some weight, it is far outweighed by the 1998 VA medical opinion.  In contrast to the October 1994 examiner, the October 1998 examiner did review the veterans service medical records, as well as the post-service medical records, contained in the claims folder.  The examiner also noted the veterans account of his continuity of symptomatology.  Following both review of these records, and an examination of the veterans right knee, the examiner essentially concluded that the current disability was not incurred in or aggravated by service, and provided a detailed explanation for this opinion which was in accord with the facts shown by the evidence on file.  The Board also notes that this explanation was not phrased in speculative terms like that of the October 1994 examiner.  No competent medical evidence is otherwise on file which refutes the opinion proffered by the October 1998 examiner, or his explanation for the opinion.  Consequently, the Board concludes that the October 1998 examiners opinion is the most probative and persuasive evidence on file regarding the etiology of the veterans right knee disorder.  See Guerreri v. Brown, 4 Vet. App. 467, 470-471 (1993) (it is within the province of the Board to assess the credibility and weight to be attached to medical evidence).  As this opinion is against the claim, the Board concludes that the claim must be denied.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (The Board cannot reject medical evidence, or reach an opposite conclusion, based solely on its own unsubstantiated opinion.).

With respect to the various contentions raised regarding the instant case, including those submitted to the Court, the Board notes, as stated above, that it was cognizant of the veterans account of continuity of symptomatology, as well as the chronicity and continuity provisions of 38 C.F.R. § 3.303(b).  However, this does not change the fact that the October 1998 VA examiners opinion, which the Board found to be the most persuasive evidence on file, was against the veterans claim.  As indicated above, the examiner noted the veterans account of continuity of symptomatology, but still concluded that the objective evidence on file did not support a finding that the current right knee disorder was incurred in or aggravated by military service.

The veterans attorney has also contended that the Board violated 38 C.F.R. § 3.304(c), by ordering an additional examination.  It is noted that this regulation states, in pertinent part, that the development of evidence in connection with claims for service connection will be accomplished when deemed necessary, but it should not be undertaken when evidence present is sufficient for this determination.  The attorney essentially contended that the October 1994 VA examination was sufficient to adjudicate the claim.  In regard to this contention, the Board notes that it did not specifically direct that a new examination be conducted.  Rather, after the Board determined that the claim was well grounded, its August 1998 remand was for the RO to consider the merits of the underlying claim of service connection; no other development was specifically mandated by the Board at that time.  Nevertheless, the Board finds that a new examination was appropriate based on the facts of this case.  As already stated, the record does not show that the October 1994 examiner reviewed the veterans service medical records, his opinion was not in accord with the facts shown by the service medical records, and it was phrased in speculative language.  Given these deficiencies, a new examination and medical opinion was appropriate in order to resolve the issue on appeal.  See Colvin, supra (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  Moreover, the Board notes that it is required to review all pertinent evidence in existence when adjudicating a veterans claim.  Here, the simple fact is that the October 1998 VA examination report was on file, and, thus, the Board was required to consider it.

The Board further notes that it has been contended that an additional examination should have been conducted in order to resolve the contradictory opinions proffered by the October 1994 and October 1998 VA examiners.  However, the Board finds that no such development is necessary in the instant case.  For the reasons stated above, the Board has determined that there were numerous deficiencies in the October 1994 VA examiners opinion that were not present in the October 1998 VA examiners opinion.  Furthermore, the October 1998 VA examiner had a sufficient foundation upon which to base his opinion in that he both reviewed the veterans records and examined the veterans right knee.  Also, as previously stated, no competent medical evidence is on file which specifically refutes the October 1998 examiners opinion, or the rationale thereof.  Thus, the Board has found this opinion to be determinative regarding the issue on appeal.

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for a right knee disorder with chondromalacia patella and a lateral meniscus tear, and it must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an additional matter, the Board notes that the provisions of the VCAA were not before the RO when it adjudicated the matter below.  However, the record reflects that it was determined that the claim was well grounded, and, as such, there were prior denials which addressed the merits of the underlying claim of service connection.  Furthermore, both the RO and the Board considered all of the relevant evidence of record and all of the applicable law and regulations in the prior decisions in this case, and the Board has done the same in this decision.  Moreover, for the reasons stated above, the Board has determined that the duty to assist and duty to notify provisions of the VCAA have been fulfilled.  Accordingly, the appellant was not prejudiced by the Boards decision to proceed with appellate review of the instant case.  Bernard, supra.


ORDER

Entitlement to service connection for a right knee disorder with chondromalacia patella and a lateral meniscus tear is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans Appeals

 
